Appeal by defendant from a *415judgment of the Supreme Court, Kings County (Maraño, J.), rendered June 13, 1983, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant did not assert his objections to the adequacy of the plea allocution in the court of first instance and therefore failed, as a matter of law, to preserve his claim for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Adams, 46 NY2d 1047; People v Santiago, 100 AD2d 857). In any event, the court properly accepted defendant’s guilty plea to burglary in the third degree, as the record discloses that his decision to plead guilty was the result of an informed and voluntary decision (People v Harris, 61 NY2d 9).
Furthermore, defendant’s contention that the sentence was unduly harsh and excessive is without merit. The sentence he received was well within both the statutory and discretionary limits for the offense committed. Since he received the sentence which he bargained for in entering the plea, defendant cannot now be heard to complain (People v Kazepis, 101 AD2d 816). Accordingly, we affirm the judgment appealed from. Mangano, J. P., Gibbons, Bracken and Kunzeman, JJ., concur.